Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/KR2018/014375 (filed 11/21/18), which application claims priority to KR 10-2017-0155469 (filed 11/21/17).
	The Preliminary Amendment filed 05/08/20 is entered.
	The Substitute Specification filed 05/08/20 is entered.
	Claims 1-14 are pending.
	The Drawings filed 05/08/20 are approved by the examiner.
	The IDS statements filed 05/08/20, 10/06/20, 01/27/21, 07/01/21, 02/08/22 and 04/15/22 have been considered.  Initialed copies accompany this action.
	Applicant’s election without traverse of Group I (claims 1-5, 14) in the Reply filed 06/27/22 is acknowledged.  It is noted that dependent claim 14, drawn to a method, is properly included in Group II.  Claim 14 is therefore held non-elected as are instant claims 6-13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As independent claim 1 recites/requires both cobalt and manganese are present in both the TMO particle and in the attached (surface) particles, it is unclear if the amounts of Co/Mn recited in dependent claims 2-4 refer to the total amount of Co and/or Mn, or if such refers only to the cobalt and/or Mn present in the oxide surface particles.  Clarification is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101154726.
	CN ‘726 (cited on IDS filed 04/15/22) discloses (Abstract):

    PNG
    media_image1.png
    300
    760
    media_image1.png
    Greyscale

	In addition to cobalt oxide coating (1-6 wt% based on cobalt element), the reference teaches a second oxide coating (0.3-1.5 wt%) of an element including manganese (0030).  The second coating provides for improved utilization rate (0030).  Lastly, the reference teaches that additional elements such as Zn, Co, Mg may be dissolved within the nickel hydroxide (0032).
	The reference differs from the instant claims in failing to specify the claimed stoichiometry of Ni and Co present in the metal hydroxide particle (i.e. 0.8≤a<1, 0<b<0.2).  However, the examiner submits that the skilled artisan would have to utilize only routine testing in order to arrive at the optimal amounts of Ni and Co in order to tailor electrical properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to dependent claims 2-4, the examiner submits that the ranges disclose in CN ‘726 overlap with the ranges instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
October 27, 2022